Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,861,186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The rejections of claims 2, 7-12, and 17-21 has been withdrawn. 

Allowable Subject Matter
Claims 2, 7-12, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“identifying two-dimensional coordinates of a dominant peak based on the estimated two-dimensional information; determining an updated pose of the device based on the two-dimensional coordinates of the dominant peak”
The closest piece of prior art Mendonca et al. (US 2017/0357858) describes determination of loop closure or "relocalization” in visual navigation system; however, Mendonca et al. fails to teach “identifying two-dimensional coordinates of a dominant peak based on the estimated two-dimensional information; determining an updated pose of the device based on the two-dimensional coordinates of the dominant peak”.
Another piece of prior art Obdrzalek etal. (A Voting Strategy for Visual Ego-Motion from Stereo, IEEE, June 21-24, 2010) describes procedure for egomotion estimation from visual input of a stereo pair of video cameras. The 3D egomotion problem, which has six degrees of freedom in general, is simplified to four dimensions and further decomposed to two two-dimensional subproblems. The decomposition allows us to use a voting strategy to identify the most probable solution; however, Obdrzalek et al. fails to teach “identifying two-dimensional coordinates of a dominant peak based on the estimated two-dimensional information; determining an updated pose of the device based on the two-dimensional coordinates of the dominant peak”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612